Citation Nr: 0307764	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  94-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $2,149.77, 
including the question of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to January 
1979. 

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1994 decision by the Department of Veterans 
Affairs (VA) Regional Office, in Cleveland, Ohio, which 
denied entitlement to waiver of recovery of an overpayment of 
disability compensation benefits. 

This case was previously before the Board in January 1997, at 
which time it was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the prior remand directives, and 
that a new remand is not required under Stegall v. West, 11 
Vet. App. 268 (1998).

As an additional matter, the Board notes that the record 
indicates the veteran's original claims folder was lost and 
had to be rebuilt.  Consequently, it is not clear that 
duplicate copies were obtained of all evidence that was 
previously of record.  In such situations, the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992);  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The overpayment of disability compensation benefits in 
the amount of $2,149.77 was properly created.

3.  Recovery of the overpayment of disability compensation 
benefits in the amount of $2,149.77 would be against the 
standards of equity and good conscience. 



CONCLUSION OF LAW

Inasmuch as recovery of the overpayment of disability 
compensation benefits in the amount of $2,149.77 would be 
against the standards of equity and good conscience, the 
benefit sought on appeal is granted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5302, 5313 (West 2002); 38 C.F.R. §§ 1.963, 
1.965, 3.102, 3.665 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

For the reasons stated below, the Board finds that recovery 
of the overpayment would be against the standards of equity 
and good conscience, and, as such, the veteran is entitled to 
the benefit sought on appeal.  Therefore, any deficiency on 
the part of VA with respect to the duties prescribed by the 
VCAA has been rendered moot, and the veteran will not be 
prejudiced by the Board's decision to proceed with 
adjudication of his claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background.  The record reflects that the veteran has 
established service connection for a psychiatric disability 
that has been evaluated as 30 percent disabling for a number 
of years.

In July 1993 the veteran submitted a statement to the RO 
indicating that he was confined in a State correctional 
facility.  Thereafter, in August 1993 the RO reduced his 
award of disability compensation to pay him at the 10 percent 
rate, effective August 1, 1993.

In a September 1993 statement, the State correctional 
facility indicated that the veteran had been committed in 
March 1992, for a felony committed in December 1991.  The 
length of the sentence was 3 to 5 years.

In November 1993 the veteran's disability compensation was 
adjusted to pay him the 10 percent rate, effective May 2, 
1992, due to his incarceration for commission of a felony.  
This action resulted in an overpayment reported to be in the 
amount of $2,389.77.

The record discloses that a disability compensation check of 
$240 for May 1992 was subsequently returned to the VA.  The 
overpayment was accordingly reduced to $2,149.77.

In a December 1993 statement, the veteran contended that he 
had not received any VA disability compensation checks from 
January 1992 to August 1993.  Further, he indicated that the 
only check located at his residence was the May 1992 check 
for $240 that was found by his sister and returned to the VA.

In January 1997, the Board remanded the case for the RO to 
contact the Treasury Department and request copies of all 
checks (both sides) issued to the veteran during the period 
of the overpayment.  The checks were to then be referred for 
handwriting analysis in order to determine whether the 
veteran had endorsed the checks.  

The record reflects that the RO contacted the Treasury 
Department in December 2000 with respect to the remand 
directives.  However, Treasury responded that they did not 
keep copies of checks that were more than 6-years-old.  
Thereafter, the RO confirmed and continued the denial of the 
veteran's waiver request.


Legal criteria.  Overpayments created by retroactive 
discontinuance of an award are subject to recovery if 
recovery is not waived.  The law precludes waiver of recovery 
of an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.962, 1.965.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Court has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to the claimant the reasons why 
each element is not relevant or does not support the request 
for waiver of recovery of the debt.


Analysis.  Initially, the Board notes that any person 
incarcerated for conviction of a felony shall not be paid 
compensation in excess of a certain rate.  When a veteran is 
in receipt of compensation at or above the 20 percent rate, 
the compensation will be reduced to the 10 percent rate 61 
days after incarceration for conviction of a felony.  38 
U.S.C.A. § 5313; 38 C.F.R. § 3.665.  Therefore, the 
retroactive reduction of the veteran's compensation by the 
RO, after learning of his conviction, and the creation of the 
overpayment at issue was proper.

With respect to the issue of entitlement to waiver of 
recovery of the overpayment, the Board finds that there is no 
evidence of fraud, misrepresentation, or bad faith on the 
part of the veteran in the instant case.

Based upon a review of the evidence on file, the Board finds 
that the veteran is entitled to a waiver of the overpayment 
of disability compensation benefits in the amount of 
$2,149.77 under the principles of equity and good conscience.  

The Board notes that the veteran was at some fault in the 
creation of the overpayment, inasmuch as he was convicted of 
a felony which required the level of his disability 
compensation to be reduced.  However, as stated above, the 
veteran has contended that he never received the VA 
disability compensation checks for the period from January 
1992 to August 1993.  Consequently, the Board remanded the 
case in January 1997 to verify these contentions.  
Unfortunately, the record reflects that his original claims 
folder was lost and had to be rebuilt.  Moreover, based upon 
the evidence of record, it appears the RO waited almost 4 
years to comply with the remand directives.  Nevertheless, if 
the RO had contacted the Treasury Department at the time of 
the remand, the pertinent checks would have been available 
for review.  In short, through no fault on the part of the 
veteran, VA failed to verify the validity of his contentions 
that he did not receive his VA disability compensation during 
the pertinent period.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board concludes that it must accept his contentions that 
he did not receive the VA disability compensation during the 
pertinent period as true.

The Board further finds that, in the circumstances of this 
case, VA's fault in not verifying the validity of the 
veteran's contentions outweighs any fault on his part in the 
creation of the overpayment.  Moreover, since it has been 
determined that the veteran did not receive this 
compensation, he would not be unjustly enriched if recovery 
of the overpayment was waived.  Rather, he would unjustly 
penalized if such were to occur.

The Board acknowledges that the record appears to be 
incomplete with regard to the veteran's current financial 
situation, to include whether collection of the overpayment 
would deprive him and/or his family of basic necessities.  
Nevertheless, to the extent it has been determined he did not 
receive VA disability compensation during the pertinent 
period, and, as such, he would be unjustly penalized by 
collection thereof, the Board finds that recovery of the 
overpayment would result in undue hardship on the part of the 
veteran.

Based on the foregoing, the Board concludes that recovery of 
the overpayment of disability compensation benefits in the 
amount of $2,149.77 would be against the standards of equity 
and good conscience.  As mentioned above, reasonable doubt 
has been resolved in favor of the veteran.


ORDER

Inasmuch as recovery of the overpayment of disability 
compensation benefits in the amount of $2,149.77 would be 
against the standards of equity and good conscience, the 
benefit sought on appeal is granted.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

